Citation Nr: 0935206	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  02-02 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted]


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to May 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied entitlement to service 
connection for posttraumatic stress disorder.  That rating 
decision did not consider whether service connection was 
warranted for any other psychiatric disorder.  In November 
2005 and January 2007, the Board remanded the claim for 
further development.  The claim is again before the Board for 
appellate review.

The Veteran appeared before the undersigned Veterans Law 
Judge at a Travel Board hearing in March 2006 at the Seattle 
RO.  A copy of the transcript is of record.

As noted in the January 2007 remand, the record raises the 
issues of entitlement to service connection for ulcer and 
skin disorders, and chronic obstructive pulmonary disease, to 
include secondary to in-service exposure to herbicides.  The 
record also raises a claim to reopen the issue of entitlement 
to service connection for a psychiatric disorder other than 
PTSD.  These issues, however, are not currently developed or 
certified for appellate review.  Accordingly, they are 
referred to the RO for appropriate consideration.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Posttraumatic stress disorder is not etiologically related to 
service.




CONCLUSION OF LAW

Posttraumatic stress disorder was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act (VCAA) 
have been met.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  While VA did not notify the Veteran until April 
2004 and June 2005 of the information and evidence needed to 
substantiate and complete a claim, any defect with regard to 
the timing or content of the notice to the appellant was 
harmless.  Notice errors may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or a supplemental statement of the case, is sufficient to 
cure a timing defect).  In this case, the Veteran's claim has 
been readjudicated multiple times since proper notice was 
provided.  See September 2005, April 2006, and August 2009 
supplemental statements of the case.  Therefore, the Board 
finds no prejudice based on lack of notice.

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, including Social Security 
Administration records, and as warranted by law, affording VA 
examinations.

Following this Board's remand, the RO sent a request to the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
to corroborate the Veteran's claimed stressors.  The JSRRC 
responded in August 2007 noting that records from Radio 
Research Units were not kept with the JSRRC.  The JSRRC 
recommended that VA contact the Commander of the U.S. Army 
Intelligence and Security Command to request the records.  

In August 2007, a response was received recommending that VA 
contact the National Archives and Records Administration as 
the Intelligence and Security Command did not keep records on 
individuals.  

In October 2008 and May 2009, VA requested stressor 
verification from the National Archives.  In a reply received 
in May 2009, the National Archives stated that the relevant 
records were held at the National Security Agency (NSA).  

In June 2009, VA requested stressor verification from the 
NSA.  In July 2009, the NSA responded, stating that the 
Freedom of Information Act specifically excludes federal 
agencies from requesting information from agencies within the 
executive branch of the federal government.  The NSA noted 
that the Veteran would have to request the information 
himself.  

In an August 2009 supplemental statement of the case, the 
Veteran was given specific instructions, including a contact 
address and phone numbers, in order to obtain this 
information from the NSA.  The representative acknowledged in 
his August 2009 post-remand brief that he was aware that the 
Veteran would have to obtain this information from the NSA 
himself.  No response has been received from the Veteran 
following the August 2009 supplemental statement of the case.  
The Board finds that the RO fulfilled its duty to assist.

The Veteran was afforded a meaningful opportunity to 
participate in the adjudication of the claim by presenting 
pertinent evidence.  In sum, there is no evidence of any VA 
error in notifying or assisting the Veteran that reasonably 
affects the fairness of this adjudication.  Thus, the Board 
may address the merits of this appeal.  See 38 C.F.R. § 
3.159(c).



Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, and VA medical records.  Although this 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claim 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  The absence of any one element 
will result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  38 C.F.R. § 3.303(b).

Establishing service connection for posttraumatic stress 
disorder consists of medical evidence establishing a 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor actually occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.      38 
C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, 4th Edition (1994) (DSM-IV).

Further relating to claims of service connection for 
posttraumatic stress disorder, the evidence necessary to 
establish the incurrence of a recognizable stressor during 
service to support a claim of service connection for 
posttraumatic stress disorder will vary depending on whether 
the veteran "engaged in combat with the enemy."  38 U.S.C.A. 
1154(b); 38 C.F.R. 3.304.  Where there is no combat service, 
there must be independent evidence to corroborate the 
veteran's statement as to the occurrence of the claimed 
stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  A 
veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996).  Further, an opinion 
by a mental health professional based upon a post-service 
examination of a veteran cannot be used to establish the 
occurrence of a stressor.  Moreau v. Brown, 9 Vet. App. 389, 
395-96 (1996).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See             38 U.S.C.A. § 7104(a).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.      
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran served in Vietnam but he was not awarded a combat 
citation.  Therefore, the Veteran must establish the 
occurrence of his stressors through independent corroborating 
evidence.

The record shows that the Veteran has been diagnosed with a 
severe, mixed type personality disorder with schizotypal 
features, depression, an anxiety disorder, and in the past, 
posttraumatic stress disorder.  See July 2000 VA examination, 
March 2002 psychology individual note, respectively.  The 
Veteran, however, is barred by law from establishing 
entitlement to service connection for a personality disorder.  
See 38 C.F.R. § 3.303(c) (2008) ("Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation." (emphasis added)).  Therefore, the Board will 
not address or refer the question whether the Veteran is 
entitled to service connection for a personality disorder.  

While the Board acknowledges that in Clemons v. Shinseki, No. 
07-0558 (U.S. Vet. App. Feb. 19, 2009) (per curiam order), 
the United States Court of Appeals for Veterans Claims held 
that VA should construe a claim based on the reasonable 
expectations of the non-expert, self-represented claimant, 
the record shows that the Veteran's claim for an acquired 
psychiatric disorder other than posttraumatic stress disorder 
is a claim to reopen.  Further, that claim is one that has 
yet to be adjudicated by the RO in light of 38 U.S.C.A. 
§§ 5108, 7105 (West 2002).  Hence, the Board's adjudication 
of that claim would be prejudicial.  Bernard v. Brown, 4 Vet. 
App. 384, 393- 94 (1993).  Thus, it is again referred to the 
RO for appropriate action.  

At his March 1962 enlistment examination the Veteran reported 
a prior history of depression/excessive worry, and nervous 
trouble.  The examining physician, however, noted that the 
appellant had no serious nervousness, and clinical 
examination revealed the claimant to be psychiatrically 
normal.  

The Veteran's service treatment records contain a complaint 
of extreme nervousness in July 1963.  He requested a referral 
to the mental health clinic.  The Veteran was seen at the 
mental health clinic in September 1963.  No psychiatric 
disease was apparent at that time.  The physician noted that 
administrative action was recommended as deemed appropriate.  

At his March 1965 separation examination the Veteran again 
reported a history of excessive worry, nervousness, and 
depression.  Clinical examination revealed the appellant to 
be psychiatrically normal.  Although the Veteran noted 
symptoms of anxiety and depression during service, there is 
no indication that he was diagnosed with a chronic 
psychiatric disorder, to include PTSD during service.  The 
Veteran was denied entitlement to service connection for a 
nervous condition in a March 1981 rating decision.  

The Veteran was diagnosed with depression in March 2002, at 
an initial visit with treating VA psychologist.  The 
Veteran's primary concern was his financial status.  Several 
recent losses were noted, including his mother, ex-wife, and 
daughter, all having passed away in the prior three years.  
He noted that he had set up traps for intruders at his home.  
He was diagnosed with depression.  

In July 2002, the Veteran was diagnosed by the same 
psychologist with stable depression.  In September 2002, he 
was discharged from the clinic with no follow-up planned.  He 
claimed that he was hypervigilant and hyper-alert due to 
Vietnam, but no other symptoms were judged to be related to 
Vietnam or active duty service.

Since separation, the only diagnoses of depression are from 
the 2002 psychology treatment records noted above-37 years 
after separation from active duty.  This heavily weighs 
against finding that posttraumatic stress disorder with a 
depressive component was incurred in service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  A February 2005 VA 
record also listed recurrent major depressive disorder as an 
"active problem," but the record is silent for treatment 
for of posttraumatic stress disorder.  It is likewise silent 
for any nexus opinion relating PTSD to active duty service, 
as well as silent for any evidence of a verified in-service 
stressor to support any diagnosis of posttraumatic stress 
disorder.  

Indeed, while the Veteran suffers from symptoms of 
posttraumatic stress disorder, it is notable that the record 
does not contain a diagnosis of posttraumatic stress disorder 
that conforms to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders.  See 
July 2000 VA examination (noting that the Veteran did not 
meet criteria for diagnosis of posttraumatic stress 
disorder).  The record includes progress notes from the 
Veteran's psychology sessions where a diagnosis of 
posttraumatic stress disorder was noted, but the psychologist 
did not discuss the criteria set forth in DSM-IV.  
Significantly, the psychologist only noted that the Veteran 
was hypervigilent and hyper-active in relation to his 
experiences in Vietnam.  No other symptoms of posttraumatic 
stress disorder were discussed, and no discussion was offered 
concerning any claimed in-service stressor and any current 
diagnosis.  This does not qualify as a proper diagnosis of 
posttraumatic stress disorder, as required under 38 C.F.R. § 
4.125(a).  In fact, the representative has acknowledged that 
the Veteran does not have a current diagnosis of 
posttraumatic stress disorder.  See August 2009 appellant's 
post-remand brief.  

The Board finds that the Veteran does not have a corroborated 
in-service stressor.  The Veteran's claimed stressors 
included engaging in a firefight with the enemy, where he had 
to "clean up the mess" the next day after discovering that 
many men from his unit had been killed.  Another incident was 
described as an assault by soldiers to prevent the Veteran 
from turning in another soldier for dereliction of duty.  The 
Veteran purportedly was then escorted from the scene by 
military police after he fired his weapon.  None of these 
assertions, however, are verified.

As explained above, the RO sent a request to the JSRRC, the 
Commander of the U.S. Army Intelligence and Security Command, 
the National Archives and Records Administration, and the NSA 
in an attempt to verify the Veteran's stressors.  A negative 
request was received from all entities.  In July 2009, the 
NSA noted that the Veteran himself would have to request 
stressor information from that agency.  In an August 2009 
supplemental statement of the case, the Veteran was given 
specific instructions, including a relevant address and 
contact phone numbers to obtain this information from the 
NSA.  No response has been received from the Veteran.  The 
Veteran's representative acknowledged in his August 2009 
post-remand brief that he was aware that the Veteran would 
have to obtain this information from the NSA himself.  
Neither the representative nor the Veteran has implied that 
this information would be obtained.

Corresponding with VA's duty to assist is the Veteran's duty 
to cooperate with VA in developing a claim.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he 
duty to assist is not always a one-way street").  VA's duty 
must be understood as a duty to assist the claimant in 
developing his claim, rather than a duty on the part of VA to 
develop the entire claim with the veteran performing a 
passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  
In this instance, the Veteran failed to obtain and submit any 
relevant records from NSA which theoretically could aid in 
the development of his claim.

Without verification of a stressor or a current diagnosis of 
posttraumatic stress disorder that meets the DSM-IV criteria, 
the Veteran's claim for posttraumatic stress disorder is 
denied.  

The Board considered the Veteran's sincerely held belief that 
posttraumatic stress disorder is related to active duty 
service.  The Veteran's lay opinion, however, is not 
competent evidence upon which to establish entitlement to the 
benefit sought on appeal.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, but the preponderance of the 
evidence is against the claim, and the doctrine is therefore 
not applicable.  38 C.F.R. § 5107.


ORDER

Entitlement to service connection for posttraumatic stress 
disorder is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


